DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/12/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 8 and 11 have been withdrawn; (2) the 35 U.S.C. 112(b) rejection of claim 11 has been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejections of claims 1, 3-11, and 14-20 over Hamasaki have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 12 and 13 over Hamasaki have been withdrawn; and (5) the double patenting rejections over Application No. 16/402,360, 16/402,641, and 16/403,178 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			11-20
Amended claims: 				1, 5, and 8 
New claims: 					21-22
Claims currently under consideration:	1-10, 21, and 22
Currently rejected claims:			1-10, 21, and 22
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 1, Oglesby teaches a method for making a food product, comprising: adding a composition (corresponding to sweetener composition) during preparation of the food product to produce a final product (corresponding to adding the sweetener composition to a food or food preparation) ([0131]), wherein the composition is produced by heating a mixture ([0116]) comprising: (a) components selected from the group consisting of rubusoside, monk fruit extracts (corresponding to Luo Han Guo extract), mogrosides, glycosylated rubusoside, glycosylated monk fruit extracts, and glycosylated mogrosides (corresponding to modified NHPSs) ([0032]); and (b)  amine donors having a free amino group (corresponding to protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).  Oglesby discloses that the sweetener composition is made by mixing ingredients (a) and (b) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, (a) and (b) would undergo a reaction and the disclosed mixture is a Maillard reaction product (MRP) composition.
Regarding claim 2, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Although Oglesby does not teach amino acids and thaumatin as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Oglesby teaches the invention as disclosed above in claim 1, including the MRP composition includes thaumatin ([0089]) and therefore, teaches that the thaumatin is added concurrently with the MRP composition.
Regarding claim 4, Oglesby teaches the invention as disclosed above in claim 1, including the MRP composition includes sugar, artificial sweeteners ([0081]), and high-potency sweeteners ([0089]) and therefore, teaches that a sweetener is added concurrently with the MRP composition.
Regarding claim 5, Oglesby teaches the invention as disclosed above in claim 4, including the MRP composition includes artificial sweeteners such as sucralose, aspartame, and neotame ([0081]), and high-potency sweeteners such as monk fruit extracts, steviol glycosides (corresponding to rebaudiosides), mogrosides, brazzein, curculin, mabinlin, thaumatin, glycosylated steviol glycosides, and glycosylated mogrosides ([0089]).
Regarding claim 6, Oglesby teaches the invention as disclosed above in claim 1, including the amount of composition in the final product can vary depending on the 
Regarding claim 7, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprises thaumatin or neohesperidin dihydrochalcone (NHDC) ([0032]).
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the MRP composition includes additives such as thaumatin ([0089]) and NHDC ([0113]) and that the composition is added to a food preparation ([0131]); therefore, it teaches adding both components during the preparation of the food product.
Regarding claim 9, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a bakery product (corresponding to food and food preparations that are baked) ([0131]).
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a dairy product (corresponding to dairy-based food or food preparation) ([0131]).  
Regarding claim 21, Oglesby teaches the invention as disclosed above in claim 1, including that the MRP composition is made by heating the mixture ([0116]), which 
Regarding claim 22, Oglesby teaches a food product prepared by the method of claim 1 ([0131]).

Double Patenting
Claim 1 is provisionally on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/402,061 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires all the claim limitations of instant claim 1.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of co-pending Application No. 16/402,448 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires all the claim limitations of instant claim 1.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Objections: Applicant amended claim 8 to fully address the objection and canceled claim 11 which moots the rejection; therefore, the objection of the claims are withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claim 11: Applicant canceled claim 11 which moots the rejection.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3-11, and 14-20 over Hamasaki: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant canceled claims 11-20 (Applicant’s Remarks, page 4, paragraph 1).  Applicant stated that a claim is anticipated only if each and every element as described in the claim is found in the prior art and that since Hamasaki does not disclose sweet tea extracts, glycosylated sweet tea extracts, rubusoside, glycosylated rubusoside, suaviosides, glycosylated suaviosides, monk fruit extracts, glycosylated monk fruit extracts, mogrosides, or glycosylated mogrosides, reacting with an amine donor as now required by amended claim 1, claims 1, 3-10, 21, and 22 are patentable over Hamasaki (Applicant’s Remarks, page 5, paragraph 2-page 6, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, Oglesby and Seasoned Advice teach the features of claim 1 and its dependents while 

Claim Rejections – 35 U.S.C. §103 of claims 2, 12, and 13 over Hamasaki: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant canceled claims 11 and 12.  Applicant stated that all claim limitations must be taught or suggested by the prior art in order to establish a prima facie case of obviousness and since Hamasaki does not disclose the invention as now required by amended claim 1, claims dependent upon claim 1 are patentable (Applicant’s Remarks, page 6, paragraph 5-page 7, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, Oglesby and Seasoned Advice teach the features of claim 1 and its dependents while Hamasaki no longer serves as prior art.  Therefore, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Double Patenting - claims 1, 6, 9, and 11 over Application No. 16/402,360, 16/402,448, 16/403,178, and 16/402,641: Applicant will address the rejection at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 8, paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791